Order filed, February 7, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00102-CV
                                 ____________

                    MOHAMMAD MAHMOOD, Appellant

                                         V.

           INAMUR RAHMAN AND SABIHA RAHMAN, Appellee


                 On Appeal from the County Court at Law #4
                         Williamson County, Texas
                   Trial Court Cause No. 16-0124-CPSC1


                                     ORDER

      The reporter’s record in this case was due January 21, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Thomas McMinn, the court reporter, to file the record in this
appeal within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan.